Title: To James Madison from Anthony Terry, 20 January 1806 (Abstract)
From: Terry, Anthony
To: Madison, James


                    § From Anthony Terry. 20 January 1806, Cádiz. “Referring to my last via Marblehead & Lisbon—I now have the pleasure to inclose you the List of the American Vessels Arrived & Sailed in this Bay, San Lucar and Algeziras during the last Six months of the Year 1805 [not found].
                    “Under date of the 1st. November last, a Royal Decree came down from Madrid to this Board of Health, ordering that Vessels f⟨rom⟩ any Port of the United States, and Gibraltar arriving in this Bay, should perform forty days Quaranteen; in consequence I have made a strong representation to the Presidente del Consejo de Castilla, which I got signed by all the Merchants in the American Line, requesting a shortness of said rigorous Quarenteen, as the Sickness in America was over, and the Vessels being provided with Bills of Health Certified in due form by the Spanish Consuls in America; I hope to have a favourable answer, which if I receive before this Vessel Sails, I will do myself the pleasure of advising you for the government of our trade.
                    “Since the beginning of this Year, sundry American Vessels loaded with Fish, Tobaco, Flour & Staves arrived in this Bay; by declarations given by the Captains, were permitted to come in by the English but on the other hand Sundry American Vessels we order’d to some other Port.
                    “The United States Frigate Essex Commanded by H. G. Campbell sailed on the 11th. inst. for Gibraltar.
                    “Not doubting in the least but ere this you are apprised of the wonderfull advantages obtained by the French over the Austrians & Russians, I will not trouble you with a repitition, & only add that in consequence a Suspension of Arms took place between the Three Emperors.
                    “Mr. Meade continues meddling himself to much respecting my business & Conduct, as also of that of Mr. Ant. Terry my V. Consul but, as thank God, we act with honor and integrity, & our wishes being only to give all Kind of Satisfaction & content to every Citizen, we are quite easy on his ungentleman way of acting, as we have full confidence in your’s & Government’s rectitude, that no hearing or notice will be given to any representations against me or my V. Consu⟨l⟩ as they can be only founded on envy, jealousy, or a wish to do harm.”
                    Adds in a 24 Jan. 1806 postscript: “By an extraordinary arrived from Paris to Madrid, we have the Official news, that on the 27th. Decr. last at 4.oClock in the morning Peace was made & signed between France & Germany at Presbourg

Capital of Hungrey, the conditions unknown as yet, by what I can learn Bonaparte’s intentions are to make a Separate Peace with all the Powers of the Coalition.
                    “It is reported that the Four French Frigates & Three Brigs at anchor in this Bay, have received positive orders to Sail first favourable opportunity, but I am afraid will not be so Soon, as we are Seldom a day without being visited by an English Fleet composed of Ten Ships and Three Frigates.
                    “I take the liberty of remitting you a few Gibraltar Chronicles just received, for your perusal.
                    “The Princess of Asturias is in a very bad State of health, so much that it is believed she will not live long.
                    “Admiral Gravina is in a very lingering State of health, from the results of the Wound he received in his left Elbow on the day of the action with Nelson’s fleet; Admiral Alava is quite recovered of his Wounds in the head & over his left Eye received on Same day.
                    “Notwithstanding the pressing orders that daily arrive from Madrid to Arm all the Ships possible; the Armament goes on Slowly, as the Arsenal of this Port is destitute of most every Naval Article.”
                    Adds in a second postscript of 3 Feb. 1806: “I have the pleasure of inclosing you the Madrid Extraordy. Gazette received this day, containing the Conditions of Peace⟨,⟩ between France & Germany for your perusal.”
                    Adds in a third postscript of 5 Feb.: “By the enclosed Copy of letter from the Agent at Algeziras, you will be informed that the Privateers does not meddle with the American Vessels.
                    “The representation respecting the Shortning of the Quarenteen, made to the Presidente del Consejo, was forwarded to Mr. Yznardy at Madrid, who being desirous to Keep with G. W. Erving a good and friendly Correspondance, passed the same to him, that he might do the needfull in the business, nothing has been done as yet, but by last letter from Mr. Erving we may expect very soon a favourable issue.
                    “By this Post we are assured that the Princess of Asturias is out of danger.”
                    Adds in a fourth postscript: “Government Notes 41 ½ a 42 ⟨⅌⟩.”
                